IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA              : No. 530 EAL 2017
                                          :
                                          :
             v.                           : Petition for Allowance of Appeal from
                                          : the Order of the Superior Court
                                          :
WILLIAM D. CLARK                          :
                                          :
                   Appellant              :


                                    ORDER



PER CURIAM

     AND NOW, this 17th day of April, 2018, the Petition for Allowance of Appeal is

DENIED.